IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                  April 2, 2008
                                No. 07-60366
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

DERRICK HARRIS

                                           Plaintiff-Appellant

v.

DELMER MAXWELL, Chief of Security; UNKNOWN PEERY, RN (HSA);
CHARLOTTE BURNS, Programs Warden; JODY BRADLEY, Head Warden

                                           Defendants-Appellees


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                            USDC No. 4:06-CV-8


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Derrick Harris, Mississippi prisoner # 95458, moves this court to proceed
in forma pauperis (IFP) in this appeal from the district court’s dismissal of his
42 U.S.C. § 1983 complaint against employees of the Delta Correctional Facility.
The district court dismissed Harris’s complaint because his allegations did not
support a claim of deliberate indifference to his serious medical needs. The
district court also denied Harris’s request to proceed IFP on appeal, certifying


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-60366

that the appeal was not taken in good faith. Harris’s IFP motion is a challenge
to the district court’s certification that his appeal is not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Harris does not address the district court’s reasons for dismissing his
§ 1983 complaint. Because he fails to identify any error in the district court’s
analysis, any argument is abandoned. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Harris has not shown that he will present a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the motion
for leave to proceed IFP is denied and the appeal is dismissed as frivolous. See
Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      The dismissal of this appeal as frivolous counts as one strike under 28
U.S.C. § 1915(g). Harris is cautioned that if he accumulates three strikes under
§ 1915(g), he will not be able to proceed IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                         2